305 F.2d 826
Priscilla Alden BEACH, Plaintiff-Appellant,v.ONEIDA NATIONAL BANK AND TRUST COMPANY OF CENTRAL NEW YORK(successor to Rome Trust Company) and Johnson D.McMahon, Defendants-Appellees.
No. 381, Docket 27548.
United States Court of Appeals Second Circuit.
Argued June 11, 1962.Decided June 11, 1962.

Robert L. Collins, Red Bank, N.J.  (Harold Blodgett, Schenectady, N.Y., on brief), for plaintiff-appellant.
James T. Griffin (O'Shea, Griffin, Jones & McLaughlin, Rome, N.Y.), for defendant-appellee Oneida National Bank & Trust Co. of Central New York.
Donald L. Austin, Rome, N.Y.  (Johnson D. McMahon, Rome, N.Y.), for defendant-appellee Johnson D. McMahon.
Before FRIENDLY, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm the judgment in open court.  The claim with respect to ownership of the stock was properly dismissed for reasons well stated in Judge Brennan's memorandum-decision of December 18, 1961, 206 F.Supp. 508.  Plaintiff failed to adduce evidence sufficient to warrant submission to the jury of her claim for breach of trust, fraud, and conspiracy in the administration of the trust.